DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan [US 2004/0160199] in view of Kim [US 2016/0218255].
As to claim 1, Morgan discloses an illuminant module [see figure 1] comprising: one or more ultraviolet light-emitting diode (LED) devices having a peak emission wavelength of 300 nm to 400 nm [see paragraphs 42-44]; and one or more first white light-emitting diode (LED) devices [see paragraphs 42-44] but fails to explicitly disclose wherein the first LED device has an average color rendering index of 90% or higher, wherein the first white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a first LED chip having an excitation wavelength of 440 nm to 460 nm, and a first phosphor layer configured to emit light by being excited at the excitation wavelength of the first LED chip, and the first phosphor layer comprises a first phosphor having a peak emission wavelength of 460 
Kim teaches the configuration wherein a first LED device has an average color rendering index of 90% or higher [see paragraph 13], wherein the first white light-emitting diode (LED) device is a light-emitting diode (LED) device comprising a first LED chip having an excitation wavelength of 440 nm to 460 nm [30, figure 1, see abstract], and a first phosphor layer configured to emit light by being excited at the excitation wavelength of the first LED chip, and the first phosphor layer comprises a first phosphor having a peak emission wavelength of 460 nm to 499 nm, a second phosphor having a peak emission wavelength of 500 nm to 580 nm, and a third phosphor having a peak emission wavelength of 600 nm to 699 nm [152, 153, 154, figure 1, see also abstract]. 
It would have been obvious to one having ordinary skill in the art to implement the LED lighting unit of Kim with the lighting unit as taught by Morgan, as Morgan is open to virtually any variation of LED combinations and the combination taught by Kim allows for high color rendering and predictable results [see Morgan, paragraphs 42-44, 460]. 
As to claim 2, Morgan fails to explicitly disclose the illuminant module of claim 1, wherein a numerical value of UV content of the illuminant module is within a range from 60 to 160. Morgan does teach altering the power according to a user’s desires [see, for example, paragraph 22]. It would have been obvious to one having ordinary skill in the art to configure the Morgan embodiment to emit the UV content as claimed, depending on the type of illumination desired by a user [see Morgan, paragraph 460]. 
As to claim 10, Morgan fails to explicitly disclose wherein the one or more blue light-emitting diode (LED) devices having a peak emission wavelength of 400 nm to 470 nm. Kim teaches this configuration was well known [see 130, figure 1, see also abstract]. 
It would have been obvious to one having ordinary skill in the art to implement the LED lighting unit of Kim with the lighting unit as taught by Morgan, as Morgan is open to virtually any variation of LED combinations and the combination taught by Kim allows for high color rendering and predictable results [see Morgan, paragraphs 42-44, 460]. 
As to claim 11, Morgan fails to explicitly wherein peak wavelength spectrum intensity of the ultraviolet light-emitting diode (LED) device at a wavelength of 300 nm to 400 nm is within a range of 60% to 90% of peak wavelength spectrum intensity of the blue light-emitting diode (LED) device at a wavelength of 400 nm to 470 nm. Morgan does teach altering the power according to a user’s desires [see, for example, paragraph 22]. It would have been obvious to one having ordinary skill in the art to configure the Morgan embodiment to emit the UV content as claimed, depending on the type of illumination desired by a user [see Morgan, paragraph 460]. 
As to claim 18, Morgan discloses a lighting apparatus comprising the illuminant module according to claim 1 [see figure 1].
As to claim 19, Morgan fails to explicitly disclose a light transmissive member configured to be made of PMMA, glass, or a material that transmits an ultraviolet ray. Kim teaches the use of a light transmissive member for ultraviolet rays [see paragraph 40]. It would have been obvious to one having ordinary skill in the art to implement the LED lighting unit of Kim with the lighting unit as taught by Morgan, as Morgan is open to virtually any variation of LED combinations and the combination taught by Kim allows for high color rendering and predictable results [see Morgan, paragraphs 42-44, 460]. 

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, and 12-17 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite a combination of elements and limitations which are not taught or disclosed by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rains [US 2006/0072314], Lebens [US 2005/0040773], Dowling [US 2002/0048169 and 2002/0070688], Lys [US 2002/0101197], Mueller [US 2003/0133292] and Ohkubo [US 2014/0224970] teach an alternate lighting embodiment which includes multiple LED devices. Masuda [US 2008/0258602], Jung [US 2010/0219428] and Tanimoto [US 7745985] teach alternate methods of providing phosphors to lighting units. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.